UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-32361 METROPOLITAN HEALTH NETWORKS, INC. (Exact name of registrant as specified in its charter) Florida 65-0635748 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 777 Yamato Road, Suite 510 Boca Raton, Fl. (Address of principal executive offices) (Zip Code) (561) 805-8500 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[X] Non-accelerated filer[] (Do not check if a smaller reporting company)Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at October 31, 2012 Common Stock, $.001 par value per share 44,250,891 shares 1 Metropolitan Health Networks, Inc. Index Part I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Income and Comprehensive Income for the Three Months Ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Income and Comprehensive Income for the Nine Months Ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION 35 Item 1. Legal Proceedings 35 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6. Exhibits 36 SIGNATURES 37 2 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) (in thousands, except share data) ASSETS CURRENT ASSETS Cash and equivalents $ $ Investments, at fair value Due from HMOs, net Deferred income taxes Prepaid income taxes Prepaid expense and other current assets Current assets held for sale TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net OTHER INTANGIBLE ASSETS, net GOODWILL DEFERREDFINANCING COSTS OTHER ASSETS NON-CURRENT ASSETS HELD FOR SALE TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued payroll and payroll taxes Due to HMO, net - Accrued expenses Accrued interest payable Current portion of long-term debt Current liabilities held for sale TOTAL CURRENT LIABILITIES LONG-TERM DEBT, net of current portion and original issue discount of $10.0 million and $12.1 million at September 30, 2012 and December 31, 2011, respectively DEFERRED INCOME TAXES NON-CURRENT LIABILITIES HELD FOR SALE 2 4 TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, par value $.001 per share; 10,000,000 shares authorized; Series A preferred stock, stated value $100 per share; 5,000 issued and outstanding Common stock, par value $.001 per share; 80,000,000 shares authorized; 44,206,000 and 43,751,000 issued and outstanding at September 30, 2012 and December 31, 2011, respectively 44 44 Additional paid-in capital Accumulated other comprehensive (loss) ) ) Retained earnings Non-controlling interests - TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended September 30, (unaudited) (unaudited) (in thousands, except per share data) REVENUE $ $ MEDICAL EXPENSE Medical claims expense Medical practice costs Total Medical Expense GROSS PROFIT OPERATING EXPENSES Payroll, payroll taxes and benefits General and administrative Marketing and advertising Amortization of intangible assets 96 Total Operating Expenses OPERATING INCOME OTHER (EXPENSE) INCOME: Interest expense ) - Investment income 3 96 Transaction costs - ) Other expense ) Total Other (Expense) Income ) ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES INCOME TAX EXPENSE INCOME FROM CONTINUING OPERATIONS INCOME FROM DISCONTINUED OPERATIONS, net of income tax expense of $149 - NET INCOME OTHER COMPREHENSIVE LOSS, net of income tax benefit of $14 ) - COMPREHENSIVE INCOME $ $ EARNINGS PER SHARE: Basic Income from continuing operations $ $ Income from discontinued operations - Net income $ $ Diluted Income from continuing operations $ $ Income from discontinued operations - Net income $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 4 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Nine Months Ended September 30, (unaudited) (unaudited) (in thousands, except per share data) REVENUE $ $ MEDICAL EXPENSE Medical claims expense Medical practice costs Total Medical Expense GROSS PROFIT OPERATING EXPENSES Payroll, payroll taxes and benefits General and administrative Marketing and advertising Amortization of intangible assets Total Operating Expenses OPERATING INCOME OTHER (EXPENSE) INCOME: Interest expense ) - Investment income 9 Transaction costs - ) Other expense - ) Total Other (Expense) Income ) ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES INCOME TAX EXPENSE INCOME FROM CONTINUING OPERATIONS INCOME FROM DISCONTINUED OPERATIONS, net of income tax expense of $305 - NET INCOME OTHER COMPREHENSIVE LOSS, net of income tax benefit of $169 ) - COMPREHENSIVE INCOME $ $ EARNINGS PER SHARE: Basic Income from continuing operations $ $ Income from discontinued operations - Net income $ $ Diluted Income from continuing operations $ $ Income from discontinued operations - Net income $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 5 METROPOLITAN HEALTH NETWORKS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, (unaudited) (unaudited) (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs and original issue discount - Share-based compensation expense Excess tax benefits from stock-based compensation ) ) Deferred income taxes ) Other 12 Changes in operating assets and liabilities: Due from HMOs, net ) Prepaid income taxes - Prepaid expenses and other current assets ) Change in net assets held for sale 82 - Other assets ) Accounts payable ) Accrued payroll and payroll taxes ) ) Due to HMO, net - Accrued expenses ) Income taxes payable - 88 Accrued interest payable - Net cash provided by operating activities CASH FLOWS (USED IN) PROVIDED BY INVESTING ACTIVITIES: Capital expenditures ) ) Cash paid for physician practices acquired, net of cash acquired ) Sale (purchase) of short-term investments (7
